Exhibit 10.1

June 16, 2014

Robert E. Sadler, Jr.

[Address Redacted]

RE: Consulting Agreement

Dear Bob:

M&T Bank Corporation (M&T) is pleased that you have agreed to renew your
Consulting Agreement for an additional two year period, as detailed below. This
letter describes the terms and conditions of your services as a consultant, as
well as the remuneration provided for those services.

 

  1. Purpose of Engagement

Upon the terms and subject to the conditions of this letter, you agree to serve
as a consultant to M&T. The services to be performed as a consultant will
include, but are not limited to: (1) provide strategic advice and counsel
regarding all aspects of the business to M&T management and the Board of
Directors of M&T, as requested, including product development/expansion,
enterprise geographic expansion, acquisitions, mergers, and certain customer
transactions; (2) be available to meet with, and to be involved with, clients
and counterparties, at the request of M&T, where M&T believes that your personal
knowledge, attendance and participation may be beneficial to M&T; (3) represent
M&T at industry functions and/or with industry trade groups; (4) serve as
Chairman of the Florida Advisory Council of Wilmington Trust, National
Association; and (5) perform such other services as the parties may mutually
agree upon from time to time during this engagement (collectively, the
“Services”). You agree to perform the Services faithfully and diligently for M&T
as set forth in this letter agreement.

 

  2. Term

The term of this consulting agreement shall be from July 1, 2014 until June 30,
2016 (the “Term”), unless it is sooner terminated or renewed, each as provided
in this letter agreement. You are under no obligation to continue this
engagement beyond the Term. Additionally, M&T and you may mutually terminate the
Term before it is scheduled to expire as provided for in Section 4.



--------------------------------------------------------------------------------

  3. Fees

During the Term, you will receive an annual retainer of $200,000.00 (the
“Consulting Fee”). The Consulting Fee will be payable quarterly in arrears. In
addition, during the Term, M&T shall provide you with the use of an office
located at One M&T Center, Buffalo, NY 14203 and administrative support, as
determined by M&T in its discretion, and shall reimburse actual out-of-pocket
expenses reasonably incurred by you in connection with the Services (subject to
M&T’s applicable expense reimbursement policy, as in effect from time to time).

 

  4. Renewal and Termination

M&T or you may terminate the Term for any reason before its scheduled expiration
by written notice to the other party, which notice may be effective immediately.
No part of the Consulting Fee will be payable for any period following the date
of termination.

The Term may be renewed from time to time if agreed to in writing by M&T and you
(although neither party has any obligation to agree to a renewal term).

 

  5. Independent Contractor

You agree that you are performing the Services for M&T as an independent
contractor and not as an employee or M&T.

To acknowledge that the foregoing terms are acceptable to you, please execute
and return a copy of this letter agreement to my attention.

Very truly yours,

M&T Bank Corporation

 

By:  

/s/ Stephen J. Braunscheidel

  Stephen J. Braunscheidel   Executive Vice President

Accepted and Agreed:

/s/ Robert E. Sadler, Jr. Robert E. Sadler, Jr.